Per Curiam:

(Department No. 1.)
Action in ejectment by Gibson v. Brown to recover possession of a quarter section of land in Logan County. Judgment for defendant. Prom the pleadings and facts all the material questions presented have been determined in: De Foresta v. Gast, 20 Colo. 307, 38 Pac. 244; Bennet v. Northern Colorado S. L. & I. Co., 23 Colo. 470, 48 Pac. 812, 58 Am. St. Rep. 281; Silford v. Stratton, 54 Colo. 248, 130 Pac. 327; Williams v. Conroy, 35 Colo. 117, 83 Pac. 959; Sullivan v. Collins, 20 Colo. 528, 39 Pac. 334; Walters v. Webster, 52 Colo. 549, 123 Pac. 952, Ann. Cas. 1914A, 23; Jackson v. Larson, 24 Colo. App. 548, 136 Pac. 81; Brinker v. U. P., D. & G. Ry. Co., 11 Colo. App. 166, 55 Pac. 207; Chivington v. Colorado Springs Co., 9 Colo. 597, 14 Pac. 212; Dyke v. Whyte, 17 Colo. 296, 29 Pac. 128; Bothwell v. Denver U. S. Co., 39 Colo. 221, 90 Pac. 1127; Gibson v. Woods, 58 Colo. 544, 147 Pac. 349.
*495Whether either party in ejectment can dispute or impeach the title of the common grantor is not involved. The defendant established title under a tax deed, and the testimony introduced by defendant, from which it appears that plaintiff did not have title to the premises, even if not admissible, did not prejudice him.

Judgment affirmed.